Name: Regulation (EEC) No 1274/75 of the Council of 20 may 1975 concluding the Agreement between the European Economic Community and the State of Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  international affairs;  European construction;  cooperation policy
 Date Published: nan

 28.5.75 Official Journal of the European Communities No L 136/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1274/75 OF THE COUNCIL of 20 May 1975 concluding the Agreement between the European Economic Community and the State of Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof ; Having regard to the recommendation from the Commission ; Whereas the Agreement between the European Economic Community and the State of Israel signed at Brussels on 11 May 1975 should be concluded and the Declarations and Exchange of Letters annexed to the final Act, likewise signed at Brussels on 11 May 1975 , should be adopted ; Whereas the concessions for certain agricultural products provided for in the Agreement are subject to compliance with certain conditions which will be specified in Community rules now in preparation ; whereas application of these concessions should therefore be suspended until the said rules have been adopted ; Whereas , since the Agreement establishes a Joint Committee, the representatives of the Community on this committee should be appointed, The texts of the Agreement and of the Final Act are annexed to this Regulation . Article 2 By way of derogation from Article 30 of the Agree ­ ment, the Council, acting on a proposal from the Commission, shall decide on the date on which the tariff reductions for the following products provided for in Articles 8 and 9 of Protocol 1 to the Agree ­ ment shall apply : citrus puree and pulp falling within subheading 20.06 B II c) 1 ex dd), concentrated citrus fruit juices falling within subheadings 20.07 A III ex a ) and ex b), orange juice falling within sub ­ headings 20.07 B II a) 1 and b) 1 , tomato juice falling within subheadings 20.07 B II a ) 5 and b) 6 and peeled tomatoes and tomato concentrates falling within subheading 20.02 ex C of the Common Customs Tariff. Article 3 Pursuant to Article 30 of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community (*). Article 4 Within the Joint Committee provided for in Article 19 of the Agreement, the Community shall be represented by the Commission of the European Communities, assisted by the representatives of the Member States . Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. HAS ADOPTED THIS REGULATION : Article 1 The Agreement between the European Economic Community and the State of Israel, the Protocols thereto, and the Declarations and Exchange of Letters annexed to the Fihal Act are hereby concluded, adopted and confirmed on behalf of the Community. ( x ) The date of entry into force will be published in the Official Journal of the European Communities. 28.5.75No L 136/2 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 May 1975 . For the Council The President R. RYAN